Exhibit 10.1

 

RED ROBIN GOURMET BURGERS, INC.

RESTRICTED STOCK UNIT GRANT AGREEMENT

(Non-Employee Directors)

 

This Restricted Stock Unit Grant Agreement (this “Agreement”) between RED ROBIN
GOURMET BURGERS, INC. (the “Corporation”) and [                    ]
(“Participant”) is dated effective [                        ] (the “Date of
Grant”).

 

RECITALS

 

A.            The Board has adopted, and the stockholders have approved, the Red
Robin Gourmet Burgers, Inc. Amended and Restated 2007 Performance Incentive Plan
(the “Plan”);

 

B.            The Plan provides for the granting of restricted stock unit awards
to eligible participants as determined by the Administrator; and

 

C.            The Administrator has determined that Participant is a person
eligible to receive a restricted stock unit award under the Plan and has
determined that it would be in the best interest of the Corporation to grant the
restricted stock unit award provided for herein.

 

AGREEMENT

 

1.             Grant of Restricted Stock Units.

 

(a)           Award.  Pursuant to the Plan, Participant is hereby awarded
[            ] restricted stock units (the “Stock Units”), subject to the
conditions of the Plan and this Agreement. Each Stock Unit represents the right
to receive one share of the Corporation’s common stock, $.001 par value per
share (the “Common Stock”) on the vesting schedule set forth below. Unless and
until the Stock Units vest, Participant shall have no right to receive shares of
Common Stock under such Stock Units.

 

(b)           Plan Incorporated. Participant acknowledges receipt of a copy of
the Plan, and agrees that, except as contemplated by Section 11 below, this
award of Stock Units shall be subject to all of the terms and conditions set
forth in the Plan, including future amendments thereto, if any, pursuant to the
terms thereof, which Plan is incorporated herein by reference as a part of this
Agreement. Except as defined herein, capitalized terms shall have the same
meanings ascribed to them under the Plan.

 

2.             Vesting and Payment.

 

(a)           Except as otherwise provided herein, the Participant shall vest in
his or her rights under the Stock Units pursuant to the following schedule (each
date upon which vesting under this Section 2(a) occurs being referred to herein
as a “Vesting Date”):

 

--------------------------------------------------------------------------------


 

Vesting Date

 

Percentage of
Stock Units Vested

 

1st Anniversary of Date of Grant

 

33 1/3%

 

2nd Anniversary of Date of Grant

 

33 1/3%

 

3rd Anniversary of Date of Grant

 

33 1/3%

 

 

Notwithstanding the foregoing, vesting pursuant to the foregoing schedule shall
occur on a Vesting Date only if Participant provides continuous services to the
Corporation from the Date of Grant to such Vesting Date. The Corporation shall
deliver to the Participant shares of Common Stock equal to the aggregate number
of Stock Units that vested pursuant to this Section 2(a): (1)  in installments
within 30 days following the first June 30 following the third, fourth, and
fifth anniversaries of the Date of Grant with each installment equal to 1/3 of
the total number of shares of Common Stock payable, or, (2) if earlier, in a
lump sum within 30 days of the Participant’s “Separation from Service” (as such
term is defined under Code section 409A).

 

(b)           Any unvested Stock Units shall vest upon the occurrence of a
Change in Control Event. The Corporation shall deliver to the Participant shares
of Common Stock equal to the aggregate number of Stock Units still outstanding
in a lump sum on the date of the Change in Control Event.   In accordance with
the Administrator’s authority pursuant to Section 8.8.3(c) of the Plan, for
purposes of this Agreement, the term “Change in Control Event” shall include
only a transaction that would constitute a “change in ownership or effective
control or in the ownership of a substantial portion of the assets” of the
Corporation under Code section 409A.

 

(c)           Except as provided in Section 2(d) below, if the Participant
ceases to provide services to the Corporation at any time prior to the final
Vesting Date and prior to a Change in Control Event, all unvested Stock Units
shall be cancelled immediately on the date that the Participant’s service is
terminated, and the Participant shall cease to have any right or entitlement to
receive any shares of Common Stock under such cancelled Stock Units.

 

(d)           Notwithstanding any other provision of this Plan, in accordance
with Section 5.9 of the Plan, the Administrator may, in its discretion, waive
the vesting requirements above in the event of the Participant’s Separation from
Service on account of the Participant’s death, disability, or retirement (as
determined by the Administrator). In the event the Administrator exercises its
discretion pursuant to this Section 2(d) to waive the vesting requirements, the
Corporation shall deliver to the Participant shares of Common Stock equal to the
aggregate number of Stock Units still outstanding in a lump sum within 30 days
of the Participant’s Separation from Service.

 

3.             Issuance and Limits on Transferability. Notwithstanding any other
provision of this Agreement, the issuance or delivery of any shares of Common
Stock may be postponed for such period as may be required to comply with any
requirements under any law or regulation applicable to the issuance or delivery
of such shares. The Corporation shall not be obligated to issue or deliver any
shares of Common Stock if the issuance or delivery thereof shall constitute a
violation of any provision of any law or of any regulation of any governmental
authority. Stock Units shall not be transferable except by will or the laws of
descent and distribution or pursuant

 

2

--------------------------------------------------------------------------------


 

to a beneficiary designation, or as otherwise permitted by Section 5.7 of the
Plan. No right or benefit hereunder shall in any manner be liable for or subject
to any debts, contracts, liabilities, or torts of Participant. Any purported
assignment, alienation, pledge, attachment, sale, transfer or other encumbrance
of Stock Units that does not satisfy the requirements of this Agreement and the
Plan shall be void and unenforceable against the Corporation.

 

4.             Stockholder Rights. The Participant shall not have any
stockholder rights, including voting or dividend rights, with respect to the
shares of Common Stock subject to the Stock Units until any such shares are paid
pursuant to Section 2.

 

5.             Tax Consideration. The Corporation has advised Participant to
seek Participant’s own tax and financial advice with regard to the federal and
state tax considerations resulting from Participant’s receipt of Stock Units
pursuant to this Agreement. Participant understands that the Corporation will
report to appropriate taxing authorities the payment to Participant of
compensation income upon the payment of the shares of Common Stock. Participant
understands that he or she is solely responsible for the payment of any federal
and state taxes resulting from this grant of Stock Units.

 

6.             Binding Effect.  This Agreement shall bind Participant and the
Corporation and their beneficiaries, survivors, executors, administrators and
transferees.

 

7.             Applicable Law.  This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Delaware
without regard to conflict of law principles thereunder.

 

8.             Conflicts and Interpretation.  In the event of any conflict
between this Agreement and the Plan, the Plan shall control. In the event of any
ambiguity in this Agreement, or any matters as to which this Agreement is
silent, the Plan shall govern including, without limitation, the provisions
thereof pursuant to which the Administrator has the power, among others, to
(i) interpret the Plan, (ii) prescribe, amend and rescind rules and regulations
relating to the Plan and (iii) make all other determinations deemed necessary or
advisable for the administration of the Plan.

 

9.             Amendment.  The Corporation may modify, amend or waive the terms
of this Agreement, prospectively or retroactively, but no such modification,
amendment or waiver shall impair the rights of Participant without his or her
consent, except as required by applicable law, NASDAQ or stock exchange rules,
tax rules or accounting rules. Prior to the effectiveness of any modification,
amendment or waiver required by tax or accounting rules, the Corporation will
provide notice to Participant and the opportunity for Participant to consult
with the Corporation regarding such modification, amendment or waiver. The
waiver by either party of compliance with any provision of this Agreement shall
not operate or be construed as a waiver of any other provision of this
Agreement, or of any subsequent breach by such party of a provision of this
Agreement.

 

10.           Compliance with Code section 409A.  The Stock Units granted under
this Agreement are intended to comply with Code section 409A and the provisions
herein shall be interpreted accordingly. If payment of the Common Stock is
triggered by the Participant’s Separation from Service and the Participant then
constitutes a “specified employee” under Code section 409A,

 

3

--------------------------------------------------------------------------------


 

payment shall be made instead within 30 days following the date that is seven
months following such Separation from Service.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Restricted Stock Unit Grant
Agreement as of the date first written above.

 

 

 

RED ROBIN GOURMET BURGERS, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

PARTICIPANT:

 

 

 

 

 

 

 

 

 

 

 

 

 

[NAME]

 

--------------------------------------------------------------------------------